      Case 2:21-cv-00041-JTR      ECF No. 17   filed 08/16/21   PageID.1078 Page 1 of 2




 1
 2
                                                                             FILED IN THE
                                                                         U.S. DISTRICT COURT
 3                                                                 EASTERN DISTRICT OF WASHINGTON


 4                                                                  Aug 16, 2021
 5                         UNITED STATES DISTRICT COURT SEAN F. M AVOY, CLERK   C




 6                        EASTERN DISTRICT OF WASHINGTON

 7
     JEFFREY B.,                                 No. 2:21-CV-0041-JTR
 8
 9                       v.                      ORDER GRANTING STIPULATED
10                                               MOTION FOR REMAND PURSUANT
     KILOLO KIJAKAZI, ACTING                     TO SENTENCE FOUR OF 42 U.S.C. §
11   COMMISSIONER OF SOCIAL                      405(g)
     SECURITY,1
12
13                   Defendant.
14
15         BEFORE THE COURT is the parties’ stipulated motion to remand the
16   above-captioned matter to the Commissioner for additional administrative
17   proceedings pursuant to sentence four of 42 U.S.C. § 405(g). ECF No. 16.
18   Attorney Rosemary B. Schurman represents Plaintiff; Special Assistant United
19   States Attorney Edmund Darcher represents Defendant. The parties have
20   consented to proceed before a magistrate judge. ECF No. 7. After considering the
21   file and proposed order, IT IS ORDERED:
22         1.       The parties’ Stipulated Motion for Remand, ECF No. 16, is
23   GRANTED. The above-captioned case is REVERSED and REMANDED to the
24
25         1
               Kilolo Kijakazi became the Acting Commissioner of Social Security on
26   July 9, 2021. Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure,
27   Kilolo Kijakazi is substituted for Andrew M. Saul as the defendant in this suit. No
28   further action need be taken to continue this suit. See 42 U.S.C. § 405(g).

     ORDER GRANTING STIPULATED MOTION FOR REMAND - 1
      Case 2:21-cv-00041-JTR     ECF No. 17    filed 08/16/21   PageID.1079 Page 2 of 2




 1   Commissioner of Social Security for further administrative proceedings pursuant to
 2   sentence four of 42 U.S.C. § 405(g).
 3         On remand, the Commissioner will instruct the administrative law judge
 4   (ALJ) to (1) reconsider the medical opinions, including, but not limited to, the
 5   opinion of Shirley Shen, Ph.D.; (2) reconsider Plaintiff’s severe impairments,
 6   including whether traumatic brain injury is a medically determinable and severe
 7   impairment; (3) redetermine Plaintiff’s claim at steps four and five of the
 8   sequential evaluation process, if warranted; (4) further develop the record as
 9   necessary; (5) offer Plaintiff the opportunity for a new hearing; and (6) issue a new
10   decision.
11         2.     Judgment shall be entered for PLAINTIFF.
12         3.     Plaintiff’s Motion for Summary Judgment, ECF No. 14, is
13   STRICKEN AS MOOT.
14         4.     An application for attorney fees and costs may be filed by separate
15   motion.
16         IT IS SO ORDERED. The District Court Executive is directed to enter this
17   Order, forward copies to counsel, and CLOSE THE FILE.
18         DATED August 16, 2021.
19
20                                _____________________________________
                                            JOHN T. RODGERS
21                                 UNITED STATES MAGISTRATE JUDGE
22
23
24
25
26
27
28

     ORDER GRANTING STIPULATED MOTION FOR REMAND - 2
